FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/12/2020 has been entered. Claims 1-16 remain pending in the application. Claims 9, 10, 12 were previously withdrawn from consideration.  Claims 1-8, 11, 13-16 are hereby examined on the merits.  Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/14/2020.

Claim Objections
Claims 1, 5, 13 are objected to because of the following informalities: 
Claim 1, line 12-13, recites “into a turbine exhaust”, which is believed to be in error for: --into the [[a]] turbine exhaust--, since “turbine exhaust” was previously introduced in line 4.  
Claim 5, line 16-17, recites “into a turbine exhaust”, which is believed to be in error for: --into the [[a]] turbine exhaust--, since “turbine exhaust” was previously introduced in line 2;  
Claim 13, line 16, recites “into a turbine exhaust”, which is believed to be in error for: --into the [[a]] turbine exhaust--, since “turbine exhaust” was previously introduced in line 2;  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraft (US 2015/0233296, as cited in the Information Disclosure Statement dated 07/25/2018).
Regarding independent claim 1, Kraft discloses a method of operating an auxiliary compressed air injection system in fluid communication with a combined cycle gas turbine (Kraft Fig. 4 & 5) to achieve predetermined operational goals of the combined cycle gas turbine, the combined cycle gas turbine comprising a compressor 10, combustor 12, turbine 16, turbine exhaust 22 and a heat recovery steam generator 503 (Kraft Fig. 5 below) fluidly connected to each other and the auxiliary compressed air injection system having a fueled engine 151 coupled to an auxiliary compressor 116 for heating air 117 from the auxiliary compressor 116 with waste heat from the fueled engine 151 (from the fueled engine exhaust 152, using recuperator 144), the method comprising: 
increasing gas turbine power output while operating the gas turbine by injecting heated compressed air 118 from the auxiliary compressed air injection system into the gas turbine (at combustor case 14, Kraft Fig. 5 below; Para. 0009, “One aspect of the present invention relates to methods and systems that allow gas turbine systems to more efficiently provide the maximum additional power during periods of peak demand”; Para. 0129, 0137; Para. 0020, “Another advantage of another preferred embodiment is the ability to increase the power output of the gas turbine system quickly with supplemental compressed hot air being delivered by the separately fueled engine”; Para. 0023; an operational goal of the system is increasing power output of the gas turbine); and, 
reducing gas turbine start-up time while operating the gas turbine in a start-up mode by injecting heated compressed air 118 simultaneously into the gas turbine and into a turbine exhaust (via conduits 118 & 602 respectively, Kraft Fig. 5 below, the HRSG 503 is part of a passage receiving the gas turbine exhaust as shown, and hence the heated compressed air is injected into the turbine exhaust; Para. 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine via recuperator (114)…the separately fueled engine (151) will produce hotter exhaust temperatures which may be desired for heating purposes. This configuration may be altered in such a way such that low pressure, but very high temperature exhaust (not shown) may be used to preheat areas of the HRSG (503) and GT that can utilize hotter temperature air”; Para. 0013, “Another aspect of the present invention relates to an alternate use of a power boost system while the power plant is not running where compressed air is forced through the gas turbine and exhaust from the separately fueled engine is forced through the heat recovery steam generator ("HRSG") to keep the entire gas turbine and steam turbine hot which reduces start up time”, Para. 0014, 0017, 0025, 0136-138; reducing start-up time is an operational goal of the systems shown in Fig. 4-6, Para. 0034, “FIG. 5 is a schematic drawing of an embodiment of the present invention incorporating a fast start system using compressed air, where a mixture of compressed air and compressed exhaust from the fueled engine is used to keep the simple or combined cycle plant warm while the plant is not running”).

    PNG
    media_image1.png
    571
    796
    media_image1.png
    Greyscale

Regarding claims 2, Kraft discloses the method of claim 1, wherein exhaust/waste heat 502 from the fueled engine 151 is added into the combined cycle gas turbine downstream of the turbine 16 (Kraft Fig. 4, a line 502 can be used to provide exhaust from the fueled engine 151 to the heat recovery steam generator/HRSG that is downstream the turbine 16; Para. 0137, the configuration of Fig. 5 can also deliver hot exhaust of the fueled engine to the HRSG, “the separately fueled engine (151) will produce hotter exhaust temperatures which may be desired for heating purposes. This configuration may be altered in such a way such that low pressure, but very high temperature exhaust (not shown) may be used to preheat areas of the HRSG (503) and GT that can utilize hotter temperature air, and the lower temperature compressed air/exhaust can be used in areas of the HRSG (503) and turbine that can utilize cooler temperature air.”). 
Regarding claim 3, Kraft discloses the method of claim 1, wherein a gauge pressure in the auxiliary compressed air injection system at the point of injection into the gas turbine is lower/lowest when the gas turbine is not operating (or in a start-up mode) than when the gas turbine is operating (during a period when the entire combined cycle gas turbine and auxiliary compressed air injection system is not operating, there would be no compressed air injection and thus the gauge pressure would be lower than when the combined cycle gas turbine is operating and auxiliary compressed air is injected; there would naturally be some period when the system is not being operated). 
Regarding independent claim 11, Kraft discloses a method of operating a combined cycle gas turbine fluidly connected to an auxiliary air injection system (Kraft Fig. 4 & 5), the combined cycle gas turbine comprising a compressor 10, combustor 12, turbine 16, turbine exhaust 22 and a heat recovery steam generator 503 (Kraft Fig. 5 below) fluidly connected to each other, the auxiliary compressed air injection system comprising an auxiliary compressor 116 driven by a fueled engine 151 where exhaust 152 from the fueled engine 151 is used to heat air 117 from the auxiliary compressor through a recuperator 144 (Kraft Fig. 4 & 5, Para. 0136-137), and a control system for regulating a flow of the heated compressed air and a flow of the exhaust 152 (see valves 119, 161, 501, 601 in Kraft Fig. 4 & 5; Para. 0130, 0136), the method comprising: 
controlling an amount of heated compressed air injected into the gas turbine at full power based on an amount of additional gas turbine power desired (Para. 0009, “One aspect of the present invention relates to methods and systems that allow gas turbine systems to more efficiently provide the maximum additional power during periods of peak demand”; Para. 0132, 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine”; Para. 0020, “Another advantage of another preferred embodiment is the ability to increase the power output of the gas turbine system quickly with supplemental compressed hot air being delivered by the separately fueled engine”; Para. 0023; an operational goal of the system is increasing power output of the gas turbine when desired); and  
controlling an amount of heated compressed air injected into the gas turbine at less than full power  (compressed air can be injected into the combined cycle gas turbine via conduit 118 and line 602 respectively when “the power plant is not running” and hence being at “less than full power”, Kraft Fig. 5 above; Para. 0014, “Another aspect of the present invention relates to an alternate use of the power boost system while the power plant is not running where compressed air is forced through the gas turbine and the HRSG to keep the entire gas turbine and steam turbine hot which reduces start up time”; Para. 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine via recuperator (114)”; see Kraft Fig. 11; Para. 0132, the compressor discharge temperature can be affected by the compressed air injection); 
wherein the amount of heated compressed air 118, 602 injected into the gas turbine at full power (Para. 0132, 0137) is at a first temperature and the amount of air injected into the gas turbine at less than full power is at a second temperature, the first temperature being reached by using the control system to pass all of the exhaust 152 through the recuperator 144 (Kraft Fig.  above), the second temperature being reached by using the control system to divert a portion of the exhaust from the recuperator (Para. 0136, “a valve (501) is placed in the exhaust (152) of the separately fueled engine (151) which diverts the exhaust (502) from the engine (151)”), the first temperature being higher than the second temperature (the first temperature would naturally be higher than the second temperature, since less exhaust from the fueled engine is being sent to the recuperator; Para. 0137, the system can selectively inject air 118 or 602 into the combined cycle gas turbine, which are separate/different streams, Kraft Fig. 5; Para. 0013, “Another aspect of the present invention relates to an alternate use of a power boost system while the power plant is not running where compressed air is forced through the gas turbine and exhaust from the separately fueled engine is forced through the heat recovery steam generator ("HRSG") to keep the entire gas turbine and steam turbine hot which reduces start up time”). 
Regarding independent claim 13, Kraft discloses a method of operating a combined cycle gas turbine (Kraft Fig. 4 & 5) comprising a compressor 10, combustor 12, turbine 16, turbine exhaust 22 and a heat recovery steam generator 503 fluidly connected to each other and an auxiliary compressed air injection system (Kraft Fig. 4 & 5) having an auxiliary compressor 116 coupled to a fueled engine 151 where waste heat (in the exhaust 152) from the fueled engine 151 is used to heat compressed air 117 from the auxiliary compressor 116 (via recuperator 144), and a valve structure (see valves 119, 161, 501, 601 in Kraft Fig. 4 & 5), the method comprising: 
increasing gas turbine power output while operating the gas turbine by injecting heated compressed air into the gas turbine (at combustor case 14, Kraft Fig. 5 above; Para. 0009, “One aspect of the present invention relates to methods and systems that allow gas turbine systems to more efficiently provide the maximum additional power during periods of peak demand”; Para. 0129, 0132, 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine”; Para. 0020, “Another advantage of another preferred embodiment is the ability to increase the power output of the gas turbine system quickly with supplemental compressed hot air being delivered by the separately fueled engine”; Para. 0023; an operational goal of the system is increasing power output of the gas turbine when desired); 
using the valve structure to switch between a first, second and third start-up mode: wherein:
the first start-up mode comprises reducing a gas turbine start-up time by injecting heated compressed air into the gas turbine (via conduit 118, Kraft Fig. 4 & Fig. 5 above; Para. 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine via recuperator (114)”), Para. 0013, “Another aspect of the present invention relates to an alternate use of a power boost system while the power plant is not running where compressed air is forced through the gas turbine and exhaust from the separately fueled engine is forced through the heat recovery steam generator ("HRSG") to keep the entire gas turbine and steam turbine hot which reduces start up time”, Para. 0014, 0017, 0025, 0136-138; reducing start-up time is an operational goal of the systems shown in Fig. 4-6); 
the second start-up mode comprises reducing the gas turbine start-up time by injecting heated compressed air into a turbine exhaust (into the HRSG, which receives the turbine exhaust, via conduit 602, Kraft Fig. 5 above; Para. 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine via recuperator (114)”, the “and/or” implies where the heated compressed air is delivered is selective based on some mode of operation; Para. 0013, “Another aspect of the present invention relates to an alternate use of a power boost system while the power plant is not running where compressed air is forced through the gas turbine and exhaust from the separately fueled engine is forced through the heat recovery steam generator ("HRSG") to keep the entire gas turbine and steam turbine hot which reduces start up time”, Para. 0014, 0017, 0025, 0136-138; reducing start-up time is an operational goal of the systems shown in Fig. 4-6); and, 
the third start-up  mode comprises reducing the gas turbine start-up time by injecting heated compressed air simultaneously into the gas turbine and into the turbine exhaust (via conduits 118 & 602 respectively, Kraft Fig. 5 above; Para. 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine via recuperator (114)”, the “and/or” implies the delivery of heated compressed air can occur simultaneously into the turbine exhaust/HRSG and the gas turbine; Para. 0013, “Another aspect of the present invention relates to an alternate use of a power boost system while the power plant is not running where compressed air is forced through the gas turbine and exhaust from the separately fueled engine is forced through the heat recovery steam generator ("HRSG") to keep the entire gas turbine and steam turbine hot which reduces start up time”, Para. 0014, 0017, 0025, 0136-138; reducing start-up time is an operational goal of the systems shown in Fig. 4-6). 
Regarding claim 14, Kraft discloses the method of claim 13, wherein exhaust/waste heat 502 from the fueled engine 151 is added into the combined cycle gas turbine downstream of the turbine 16 (Kraft Fig. 4, a line 502 can be used to provide exhaust from the fueled engine 151 to the heat recovery steam generator/HRSG that is downstream the turbine 16; Para. 0137, the configuration of Fig. 5 can also deliver hot exhaust of the fueled engine to the HRSG, “the separately fueled engine (151) will produce hotter exhaust temperatures which may be desired for heating purposes. This configuration may be altered in such a way such that low pressure, but very high temperature exhaust (not shown) may be used to preheat areas of the HRSG (503) and GT that can utilize hotter temperature air, and the lower temperature compressed air/exhaust can be used in areas of the HRSG (503) and turbine that can utilize cooler temperature air.”). 
Regarding claim 15, Kraft discloses the method of claim 13, wherein a gauge pressure in the auxiliary compressed air injection system at the point of injection into the gas turbine is lower/lowest when the gas turbine is not operating (or in a start-up mode) than when the gas turbine is operating (during a period when the entire combined cycle gas turbine and auxiliary compressed air injection system is not operating, there would be no compressed air injection and thus the gauge pressure would be lower than when the combined cycle gas turbine is operating and auxiliary compressed air is injected; there would naturally be some period when the system is not being operated). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft.
Regarding independent claim 5, Kraft discloses a method of operating a combined cycle gas turbine (Kraft Fig. 4 & 5) comprising a compressor 10, combustor 12, turbine 16, turbine exhaust 22 and a heat recovery steam generator 503 (Kraft Fig. 5 above) fluidly connected to each other and an auxiliary compressed air injection system driven by a fueled the auxiliary compressed air injection system comprising a recuperator 144, the method comprising: 
increasing power output of the combined cycle gas turbine while operating the gas turbine by injecting heated compressed air into the gas turbine (at combustor case 14, Kraft Fig. 5 above; Para. 0129, 0137; Para. 0020, “Another advantage of another preferred embodiment is the ability to increase the power output of the gas turbine system quickly with supplemental compressed hot air being delivered by the separately fueled engine”; Para. 0023; an operational goal of the system is increasing power output of the gas turbine when desired); 
reducing gas turbine start-up time by injecting heated compressed air simultaneously into the gas turbine and into a turbine exhaust (via conduits 118 & 602 respectively, Kraft Fig. 5 above, the HRSG 503 is part of a passage receiving the gas turbine exhaust as shown, and hence the heated compressed air is injected into the turbine exhaust; Para. 0137, “the compressor (116) provides compressed air/exhaust mixture (602) to the HRSG (503) and/or compressed air/exhaust mixture (118) to the gas turbine via recuperator (114)”; Para. 0013, “Another aspect of the present invention relates to an alternate use of a power boost system while the power plant is not running where compressed air is forced through the gas turbine and exhaust from the separately fueled engine is forced through the heat recovery steam generator ("HRSG") to keep the entire gas turbine and steam turbine hot which reduces start up time”, Para. 0014, 0017, 0025, 0136-138; reducing start-up time is an operational goal of the systems shown in Fig. 4-6); and
wherein exhaust from the fueled engine 151 is passed through the recuperator 144 to heat the heated compressed air 117 (Kraft Fig. 5 above) while operating the gas turbine (Para. 00129).

Kraft teaches in a different embodiment (Kraft Fig. 9) an auxiliary heat recovery steam generator 901 (packaged boiler, Para. 0138, Kraft Fig. 9) with a  steam turbine (a steam turbine is mentioned as part of the HRSG 503, Para. 0135, 0138), the auxiliary heat recovery steam generator 901 receiving a portion of the fueled engine exhaust 152 to produce steam to be circulated in the HRSG 603 and steam turbine simultaneously with heated compressed air 117 being injected into the gas turbine (Para. 0138, “If the power boost system of the present invention is located at a simple cycle plant, the hot exhaust (152) can be utilized in a packaged boiler (901) to make steam for injection into the gas turbine (903) as shown in FIG. 9. Since the TurboPHASE packages (as the present invention is called) are meant to be modular, it may be advantageous to incorporate the packaged boiler (901) on at least one of the units such that during off peak times the TurboPHASE modular package can be run to keep the gas turbine warm with pressurized hot air (117) circulation and keep the steam turbine/HRSG (503) warm with steam circulation to reduce the starting time requirement”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the method of Kraft thus far, the step of using an auxiliary heat recovery steam generator to generate steam with the fueled engine exhaust, and circulating the steam with a steam turbine system while injecting heated compressed air into the 
Regarding claim 6, Kraft teaches the method of claim 5, wherein exhaust/waste heat 502 from the fueled engine 151 is added into the combined cycle gas turbine downstream of the turbine 16 (Kraft Fig. 4, a line 502 can be used to provide exhaust from the fueled engine 151 to the heat recovery steam generator/HRSG that is downstream the turbine 16; Para. 0137, the configuration of Fig. 5 can also deliver hot exhaust of the fueled engine to the HRSG, “the separately fueled engine (151) will produce hotter exhaust temperatures which may be desired for heating purposes. This configuration may be altered in such a way such that low pressure, but very high temperature exhaust (not shown) may be used to preheat areas of the HRSG (503) and GT that can utilize hotter temperature air, and the lower temperature compressed air/exhaust can be used in areas of the HRSG (503) and turbine that can utilize cooler temperature air.”). 
Regarding claim 7, Kraft teaches the method of claim 5, wherein a gauge pressure in the auxiliary compressed air injection system at the point of injection into the gas turbine is lower/lowest when the gas turbine is not operating (or in a start-up mode) than when the gas turbine is operating (during a period when the entire combined cycle gas turbine and auxiliary compressed air injection system is not operating, there would be no compressed air injection and thus the gauge pressure would be lower than when the combined cycle gas turbine is operating and auxiliary compressed air is injected; there would naturally be some period when the system is not being operated). 
Allowable Subject Matter
Claims 4, 8 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 5, 11 & 13 have been fully considered but are not persuasive or are rendered moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment.  However, to the extent possible, Applicant’s arguments have been addressed below and in the body of the rejections, at the appropriate locations. 
Regarding arguments towards independent claim 1, 5 and 13 in the Remarks filed 11/12/2020, applicant asserts (Remarks pg. 11-16) that prior art Kraft ‘296 fails to teach all the limitations of the amended claims since “Kraft ’296 FIG. 5 delivers heated compressed air to the gas turbine via path 118. The Kraft ’296 auxiliary compressor also delivers heated compressed air to the Heat Recovery Steam Generator (HRSG) 503. Delivering heated compressed air to the HRSG 503 is not the same as delivering heated compressed air “into a turbine exhaust,” at least because the HRSG 503 is separate from the turbine, and any heated compressed air delivered thereto would not heat up or keep warm the turbine exhaust section”.  However, the examiner respectfully disagrees.  The claim requires a step of “injecting heated compressed air… into the gas turbine and into a turbine exhaust”, but does not explicitly state that the injected compressed air is injected into a physical “turbine exhaust section” that is separate from the heat recovery steam generator (i.e. a turbine exhaust passage downstream the turbine and upstream the heat keep[ing] warm the turbine exhaust section” with the heated compressed air.  Since the heat recovery steam generator of Kraft receives the flow of “turbine exhaust” from the turbine, and Kraft describes injecting heated compressed air into the heat recovery steam generator (Kraft Fig. 5 above), Kraft reads on the limitation of injecting heated compressed air into “a turbine exhaust” (i.e. Kraft injects a flow of heated compressed air into a flow of turbine exhaust within the HRSG).  
Regarding claims 4, 8 & 16, applicant asserts (Remarks Pg. 16-17) that Kraft ‘298 fails to teach the claimed limitations “wherein mass flow in the auxiliary compressed air injection system at the point of injection into the gas turbine is higher when the gas turbine is not operating than when the gas turbine is operating” since, in reference to Kraft ‘296 Fig. 4, “the cited disclosure states that the Kraft ’296 system diverts the exhaust 502 to the HRSG 503 when the turbine is not operating or is in a start-up mode, while halting compressor 116 function by disengaging the compressor 116 from the fueled engine 151. Therefore, the compressor 116 would not be supplying heated compressed air to the turbine while “the gas turbine is not operating or in a start-up mode.” If the compressor 116 is not supplying any heated compressed air (i.e., the mass flow of air is zero), then it is not possible for "mass flow [in the] air injection system at the point of injection into the gas turbine [to be] higher when the gas turbine is not operating or in a start-up mode than when the gas turbine is operating.”  This argument has been fully considered and is persuasive, and the rejection of claims 4, 8 & 16 have been withdrawn.


Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741